Citation Nr: 1431097	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of the bilateral hands, fingers, wrists, elbows, and knees.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1975 to August 1975.  He had additional Army National Guard service from July 1976 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a hearing before the Board at the local RO.

In August 2012, the appellant provided testimony at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In July 2013, the Board remanded this matter for additional development.  While that development was pending, the Acting Veterans Law Judge who had conducted the August 2012 hearing and issued the July 2013 remand left the Board.  A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Following the departure of the Acting Veterans Law Judge, the Veteran was notified in a June 2014 letter of his right to appear at a new hearing before another Veterans Law Judge.  He requested a new hearing before the Board at his local regional office.  Accordingly, the appeal must remanded to honor the appellant's request for a new hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO and provide him with the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



